UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6860



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


COURTNEY SOLOMON MCKENZIE,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-92-228; CA-97-515)


Submitted:   October 18, 2005              Decided:   October 21, 2005


Before WIDENER, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Courtney Solomon McKenzie, Appellant Pro Se. Benjamin H. White,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Courtney Solomon McKenzie seeks to appeal the district

court’s order denying relief on his Fed. R. Civ. P. 60(b) motion

for reconsideration of the denial of his 28 U.S.C. § 2255 (2000)

motion.      An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.            28 U.S.C. § 2253(c)(1) (2000).             A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                        28 U.S.C.

§   2253(c)(2)   (2000).        A    prisoner   satisfies      this    standard    by

demonstrating        that   reasonable      jurists    would     find    that     his

constitutional       claims    are   debatable   and    that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).              We have independently reviewed the

record and conclude that McKenzie has not made the requisite

showing.     Accordingly, we deny a certificate of appealability and

dismiss the appeal.

             Additionally, we construe McKenzie’s notice of appeal and

informal brief on appeal as an application to file a second or

successive motion under § 2255.             See United States v. Winestock,

340   F.3d    200,    208     (4th   Cir.   2003).      In     order    to   obtain

authorization to file a successive § 2255 motion, a prisoner must


                                       - 2 -
assert claims based on either: (1) a new rule of constitutional

law, previously unavailable, made retroactive by the Supreme Court

to cases on collateral review; or (2) newly discovered evidence

sufficient to establish that no reasonable fact finder would have

found the movant guilty. 28 U.S.C. § 2255.   McKenzie’s claims do

not satisfy either of these conditions.   Therefore, we decline to

authorize a successive § 2255 motion.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED




                              - 3 -